
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 75
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Culberson
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to the use of foreign law as authority in Federal
		  courts.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					1.Any legal opinion or ruling issued by any
				court in the United States, including those rulings and opinions issued by the
				Supreme Court of the United States, shall be based only on the United States
				Constitution, or on duly enacted statutes and domestic case law of the United
				States or any State and shall not be based on international laws, treaties, or
				religious laws.
					2.Any action of a court in violation of
				section 1 is null and
				void.
					.
		
